Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-13-2008

USA v. Young
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-5032




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Young" (2008). 2008 Decisions. Paper 1234.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1234


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                     Case No: 05-5032

                             UNITED STATES OF AMERICA

                                                v.

                                 SHERROD YOUNG, a/k/a
                                        "G",

                                            Appellant


                      On Appeal from the United States District Court
                          for the Middle District of Pennsylvania
                             District Court No.: 01-cr-00401-3
                      District Judge: The Honorable Edwin M. Kosik
                                  ____________________

                             Opinion filed February 6, 2007
      Certiorari Granted by the Supreme Court of the United States January 7, 2008
         Remanded by the Supreme Court of the United States February 8, 2008




                        Before: SMITH and ROTH, Circuit Judges,
                                and YOHN, District Judge *




                                   JUDGMENT ORDER




       Sherrod Young was convicted by a jury of committing several controlled substance




       *
       The Honorable William H. Yohn Jr., Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
offenses in February of 2003. We affirmed his conviction, but vacated his sentence of

324 months of imprisonment and remanded for resentencing in accordance with United

States v. Booker, 543 U.S. 220 (2005). The District Court resentenced Young to 210

months. Young appealed again, asserting that (1) his sentence was too severe, or “greater

than necessary,” as it was the result of an unreasonable disparity between the penalties for

crack cocaine and powder cocaine under the sentencing guidelines; and (2) the District

Court erred in quantifying the amount of crack cocaine because the evidence was not

reliable. In an opinion filed on February 2, 2007, we concluded that the District Court

“correctly applied our post-Booker sentencing process” and that the District Court did not

err in quantifying the amount of crack cocaine. Young petitioned the United States

Supreme Court for certiorari.

       On January 7, 2008, the United States Supreme Court granted Young’s petition for

certiorari, vacated the judgment of this Court, and remanded the case for further

consideration in light of Kimbrough v. United States, 552 U.S. ___, 128 S. Ct. 558 (2007).

Upon further consideration of the issues raised by Sherrod Young in this matter, we

conclude that the District Court’s finding as to the quantity of crack cocaine was not

clearly erroneous. We are mindful that the United States District Court sentenced Young

without the benefit of the Supreme Court’s guidance in Kimbrough, Accordingly, it is

hereby ORDERED that the judgment of sentence imposed by the United States District

Court on November 2, 2005, be and the same hereby is VACATED. This matter is



                                             2
REMANDED for resentencing in light of Kimbrough. All the above in accordance with

this judgment order.




                                            BY THE COURT:

                                            /s/ D. Brooks Smith
                                            Circuit Judge

Attest:


/s/ Marcia M. Waldron
Clerk


Dated:       May 13, 2008




                                        3